The act of 1875 requiring bills of exception to be tendered within sixty days from the date of the decision in the event the court does not adjourn within thirty days from the time it convened, does not authorize delay in tendering to more than thirty days after the adjournment, though within sixty days from the decision. The law. as found in section 4252 of Code, applies to such cases, and the act of 1875 will be construed so as to accelerate the review of cases ‘¡tied at sessions which last more than thirty days. — See Forsyth vs. Preer, Illges & Co., September term, 1879.Practice in the Supreme Court. February term, 1881.This case was tried on June 16th, during h}e April term, 1880, of Bibb superior court. The term adjourned on July 1st following, and the bill of exceptions was certified on August 7th, reciting that it was presented within sixty days from the rendition of the judgment.When the case was called, counsel for defendant moved to dismiss the writ of .error because the bill of exceptions was not tendered and certified within thirty days from the adjournment of the court. The motion was sustained,, the court enunciating the principle stated in the above head-note, citing the case of Forsyth vs. Preer, Illges & Co., 64 Ga., 281.